 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TORREY VON ZENON,                                 No. 2:20-cv-0162 CKD P
12                       Petitioner,
13           v.                                         ORDER
14    YOUNG, Warden,
15                       Respondent.
16

17          Petitioner, a federal prisoner proceeding pro se, has filed an application for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2241. Petitioner has paid the fee as well as filed a motion

19   to proceed in forma pauperis. In his habeas application, petitioner challenges a prison

20   disciplinary action sustained at the FCI in Mendota. Fresno County is part of the Fresno Division

21   of the United States District Court for the Eastern District of California. See Local Rule 120(d).

22          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

23   division of a court may, on the court’s own motion, be transferred to the proper division of the

24   court. Therefore, this action will be transferred to the Fresno Division of the court. This court

25   will not rule on petitioner’s motion to proceed in forma pauperis.

26          Good cause appearing, IT IS HEREBY ORDERED that:

27          1. This court has not ruled on petitioner’s motion to proceed in forma pauperis;

28          2. This action is transferred to the United States District Court for the Eastern District of
                                                       1
 1   California sitting in Fresno; and

 2           3. All future filings shall reference the new Fresno case number assigned and shall be

 3   filed at:
                            United States District Court
 4                          Eastern District of California
                            2500 Tulare Street
 5                          Fresno, CA 93721
 6

 7   Dated: January 31, 2020
                                                      _____________________________________
 8
                                                      CAROLYN K. DELANEY
 9                                                    UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14   12/zeno0162.109

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
